DETAILED ACTION
The claims filed on October 20, 2022, have been entered and fully considered. Claims 1-3, 5-13, and 15-23 remain pending in this application.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 11-13, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al., (hereinafter ‘Salahieh’, U.S. PGPub. No. 2010/0204560) in view of Salahieh and further in view of Salahieh.
Regarding independent clam 1, in a first embodiment (Fig. 22B), Salahieh discloses a medical apparatus, comprising: a probe having a distal end configured for insertion into a body cavity and containing a lumen that opens through the distal end (sheath 31 in Figs. 60A-60D and sheathing tube 104 in Figs. 58A-58E; [0281], “The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath”; as broadly claimed, sheath 31 is insertable into a body cavity); a balloon (membrane 34 of electrode assembly 105) deployed though the lumen (31); and an electrode (6) attached to a distal side of the balloon and extending over a distal pole of the balloon (as best illustrated in Fig. 22B).
Although Salahieh discloses a balloon (membrane 34 in Fig. 22B), Salahieh fails to explicitly disclose a spherical balloon in the first embodiment.
However, in an alternate embodiment, Salahieh further discloses “[t]he shape of the expandable membrane 34 can vary including, but not limited to, cylindrical, spherical, toroid, doughnut-like, conical, branched, pronged and other geometries” ([0129]). During use, “[t]he electrode assemblies described herein can conform to the different anatomical sites within the atrium to electrically eliminate these abnormal signals. In an embodiment, the electrode assembly for use in treating atrial fibrillation includes a balloon shaped membrane in the shape of a sphere or a toroid allowing for large diameter to be positioned against the antrum of the pulmonary vein for circumferential lesions” ([0216]), thereby targeting a larger area, and subsequently increasing efficiency and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon as taught by Salahieh such that the balloon is a spherical balloon as taught by Salahieh in order to allow for a “large diameter to be positioned against the antrum of the pulmonary vein for circumferential lesions” ([0216]), thereby targeting a larger area, and subsequently increasing efficiency and control. Further, this modification would have merely comprised a simple substitution of one well known balloon shape for another in order to obtain a predictable result, MPEP 2143(I)(B).
Further, although Salahieh discloses an electrode (6) attached to a distal side of the balloon and extending over a distal pole of the balloon (as best illustrated in Fig. 22B) in the first embodiment, the combination of Salahieh in view of Salahieh fails to explicitly disclose an electrode extending over a distal pole of the spherical balloon and at least 50% of an area of the distal side of the spherical balloon that is within 30º of arc from the distal pole, the electrode being confined within the 30º of arc.  
However, Salahieh further discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). As can be seen in Salahieh, the area of the electrode is a result-effective variable which influences the amount of energy applied and changes the tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including an electrode extending over a distal pole of the spherical balloon and at least 50% of an area of the distal side of the spherical balloon that is within 30° of arc from the distal pole, the electrode being confined to within the 30° of arc, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233. 
Regarding claim 2, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 1. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein the electrode has a non-polygonal shape (single large electrode 6 in Fig. 19F). 
Regarding claim 3, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 1. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein the electrode is symmetrical around the distal pole ([0103], [0105]; single large electrode 6 in Fig. 19F).
Regarding claim 5, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 1. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein the distal side of the spherical balloon has a continuously smooth surface (see Fig. 22B having a smooth surface and [0129] for description of spherical expandable membrane 34). 
Regarding independent clam 11, in a first embodiment (Fig. 22B), Salahieh discloses a method, comprising: providing a probe having a distal end configured for insertion into a body cavity and containing a lumen that opens through the distal end (sheath 31 in Figs. 60A-60D and sheathing tube 104 in Figs. 58A-58E; [0281], “The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath”; see abstract for delivery of assembly to a patient); providing a balloon (membrane 34 of electrode assembly 105) that is deployable though the lumen (31); and attaching, to the distal side of the balloon (34), an electrode (6) that extends over a distal pole of the balloon (as best illustrated in Fig. 22B).
Although Salahieh discloses a balloon (membrane 34 in Fig. 22B), Salahieh fails to explicitly disclose a spherical balloon in the first embodiment.
However, in an alternate embodiment Salahieh further discloses “[t]he shape of the expandable membrane 34 can vary including, but not limited to, cylindrical, spherical, toroid, doughnut-like, conical, branched, pronged and other geometries” ([0129]). During use, “[t]he electrode assemblies described herein can conform to the different anatomical sites within the atrium to electrically eliminate these abnormal signals. In an embodiment, the electrode assembly for use in treating atrial fibrillation includes a balloon shaped membrane in the shape of a sphere or a toroid allowing for large diameter to be positioned against the antrum of the pulmonary vein for circumferential lesions” ([0216]), thereby targeting a larger area, and subsequently increasing efficiency and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon as taught by Salahieh such that the balloon is a spherical balloon as taught by Salahieh in order to allow for a “large diameter to be positioned against the antrum of the pulmonary vein for circumferential lesions” ([0216]), thereby targeting a larger area, and subsequently increasing efficiency and control. Further, this modification would have merely comprised a simple substitution of one well known balloon shape for another in order to obtain a predictable result, MPEP 2143(I)(B).
Further, although Salahieh discloses attaching, to the distal side of the balloon, an electrode (6) that extends over a distal pole of the balloon (as best illustrated in Fig. 22B) in the first embodiment, the combination of Salahieh in view of Salahieh fails to explicitly disclose an electrode that extends over a distal pole of the spherical balloon and at least 50% of an area of a distal side of the spherical balloon that is within 30º of arc from the distal pole, the electrode being confined within the 30º of arc.  
However, Salahieh further discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). As can be seen in Salahieh, the area of the electrode is a result-effective variable which influences the amount of energy applied and changes the tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including an electrode extending over a distal pole of the spherical balloon and at least 50% of an area of the distal side of the spherical balloon that is within 30° of arc from the distal pole, the electrode being confined to within the 30° of arc, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233.
Regarding claim 12, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 11. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein the electrode has a non-polygonal shape (single large electrode 6 in Fig. 19F).
Regarding claim 13, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 11. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein the electrode is symmetrical around the distal pole ([0103], [0105]; single large electrode 6 in Fig. 19F).
Regarding claim 15, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 11. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein the distal side of the spherical balloon has a continuously smooth surface (see Fig. 22B having a smooth surface and [0129] for description of spherical expandable membrane 34). 
Regarding independent claim 21, in a first embodiment (Fig. 22B), Salahieh discloses a method, comprising: inserting a distal end of a medical probe into a body cavity of a patient, the medical probe comprising: a lumen that opens through the distal end (sheath 31 in Figs. 60A-60D and sheathing tube 104 in Figs. 58A-58E; [0281], “The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath”; see abstract for delivery of assembly to a patient; [0123]); a balloon (membrane 34 of electrode assembly 105) deployable though the lumen (31) into the body cavity (abstract; [0281]); and an electrode (6) attached to a distal side of the balloon (34) and extending over the distal pole (as best illustrated in Fig. 22B). Salahieh further disclose selecting, in the body cavity, an area of tissue to ablate in a region distal to the catheter ([0005]; [0118]; [0179]; see Fig. 22B; also see Figs. 21A-21E); controlling an inflation pressure of the balloon responsively to a size of the area ([0133], membrane can be radially expanded such that it fits and conforms to a geometry of the tissue, for example regions near the ostia of a pulmonary vein; [0134], membrane 34 conforms to the target tissue depending on the degree to which it is filled); pressing the distal side of the balloon (34) against the selected area of the tissue (as best seen in Figs. 21A-21E); and ablating the selected area of the tissue ([0103]-[0105]; see [0110] for ablation at selected points or groups of points, and any sequence of sensing, mapping, ablating, detecting, stimulating scanning or measuring at discrete sets or subsets of electrodes is enabled; see [0118] for deployed membrane 34 and electrodes 6 can ablate tissue over a large zone or area in a variety of patterns; [0118] -[0121]; [0179]).
Although Salahieh discloses a balloon (membrane 34 in Fig. 22B), Salahieh fails to explicitly disclose a spherical balloon in the first embodiment.
However, in an alternate embodiment, Salahieh further discloses “[t]he shape of the expandable membrane 34 can vary including, but not limited to, cylindrical, spherical, toroid, doughnut-like, conical, branched, pronged and other geometries” ([0129]). During use, “[t]he electrode assemblies described herein can conform to the different anatomical sites within the atrium to electrically eliminate these abnormal signals. In an embodiment, the electrode assembly for use in treating atrial fibrillation includes a balloon shaped membrane in the shape of a sphere or a toroid allowing for large diameter to be positioned against the antrum of the pulmonary vein for circumferential lesions” ([0216]), thereby targeting a larger area, and subsequently increasing efficiency and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon as taught by Salahieh such that the balloon is a spherical balloon as taught by Salahieh in order to allow for a “large diameter to be positioned against the antrum of the pulmonary vein for circumferential lesions” ([0216]), thereby targeting a larger area, and subsequently increasing efficiency and control. Further, this modification would have merely comprised a simple substitution of one well known balloon shape for another in order to obtain a predictable result, MPEP 2143(I)(B).
Further, although Salahieh discloses an electrode (6) attached to a distal side of the balloon and extending over the distal pole (as best illustrated in Fig. 22B) in the first embodiment, the combination of Salahieh in view of Salahieh fails to explicitly disclose an electrode extending over the distal pole and at least 50% of an area of a distal side of the spherical balloon that is within 30° of arc from the distal pole, the electrode being confined to within the 30° of arc.
However, Salahieh further discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). As can be seen in Salahieh, the area of the electrode is a result-effective variable which influences the amount of energy applied and changes the tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including an electrode extending over a distal pole of the spherical balloon and at least 50% of an area of the distal side of the spherical balloon that is within 30° of arc from the distal pole, the electrode being confined to within the 30° of arc, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233.
Regarding claim 22, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 21. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein controlling the inflation pressure comprises controlling an irrigation flow rate ([0118]-[0121]; [0171], “the flow rate of the irrigation fluid can vary and be controlled to a desired level. The irrigation flow rate can be set to a minimum level to maintain pressure within a closed membrane, such as a balloon for example, while positioning or orienting the catheter”).
Claims 6-8, 10, 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Salahieh and Salahieh as applied to claims 1-3, 5, 11-13, 15 and 21-22 above, and further in view of Salahieh.
Regarding claim 6, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 5. The relied upon embodiments of Salahieh however fail to explicitly disclose wherein the electrode comprises multiple sub-electrodes.
However, in an alternate embodiment, Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). Each electrode (6) can also be a grouping of smaller electrodes (51 in Figs. 6A-6B) to form a larger electrode ([0106], thereby meeting the limitation of claim 6, wherein the electrode comprises multiple sub electrodes). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). As can be seen in Salahieh, the area of the electrode is a result-effective variable which influences the amount of energy applied and changes the tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including wherein the electrode comprises multiple sub-electrodes, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233. Further, this modification would have merely comprised a simple substitution of one well known electrode configuration for another in order to obtain a predictable result, MPEP 2143(I)(B).
Regarding claim 7, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 5. The relied upon embodiments of Salahieh however fail to explicitly disclose wherein the electrode comprises a first electrode that does not cover the distal pole and having a first size, and comprises a second electrode having a second size smaller than the first size and attached to the distal pole of the spherical balloon.
However, in an alternate embodiment, Salahieh however discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Figs. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). As can be seen in Salahieh, the area of the electrode is a result-effective variable which influences the amount of energy applied and changes the tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including a first electrode that does not cover the distal pole and having a first size, and a second electrode having a second size smaller than the first size and attached to the distal pole of the spherical balloon, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233. 
Regarding claim 8, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 1. The relied upon embodiments of Salahieh however fail to explicitly disclose comprising additional electrodes attached to the distal side of the spherical balloon.
However, in an alternate embodiment, Salahieh however discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Figs. 22B and 22C) and additionally attached to the distal side of the balloon (see additional electrodes 6 in Fig. 19F). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). As can be seen in Salahieh, the area of the electrode is a result-effective variable which influences the amount of energy applied and changes the tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including additional electrodes attached to the distal side of the spherical balloon, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233. 
Regarding claim 10, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 1. The relied upon embodiments of Salahieh however fail to explicitly disclose wherein the electrode extending over at least 50% of an area of the distal side of the spherical balloon that is within 30º of arc from the distal pole extends over at least 75% of the area of the distal side of the spherical balloon that is within 30º of arc from the distal pole.
However, in an alternate embodiment, Salahieh further discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). As can be seen in Salahieh, the area of the electrode is a result-effective variable which influences the amount of energy applied and changes the tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including the electrode extending over at least 50% of an area of the distal side of the spherical balloon that is within 30º of arc from the distal pole extends over at least 75% of the area of the distal side of the spherical balloon that is within 30º of arc from the distal pole, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233.
Regarding claim 16, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 15. The relied upon embodiments of Salahieh however fail to explicitly disclose wherein the electrode comprises multiple sub-electrodes.
However, in an alternate embodiment, Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). Each electrode (6) can also be a grouping of smaller electrodes (51 in Figs. 6A-6B) to form a larger electrode ([0106], thereby meeting the limitation of claim 6, wherein the electrode comprises multiple sub electrodes). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). As can be seen in Salahieh, the area of the electrode is a result-effective variable which influences the amount of energy applied and changes the tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including wherein the electrode comprises multiple sub-electrodes, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233. Further, this modification would have merely comprised a simple substitution of one well known electrode configuration for another in order to obtain a predictable result, MPEP 2143(I)(B).
Regarding claim 17, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 15. The relied upon embodiments of Salahieh however fail to explicitly disclose wherein the electrode comprises a first electrode that does not cover the distal pole and having a first size, and the method further comprises attaching, to the distal pole, a second electrode having a second size smaller than the first size.
However, in an alternate embodiment, Salahieh however discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Figs. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). As can be seen in Salahieh, the area of the electrode is a result-effective variable which influences the amount of energy applied and changes the tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including a first electrode that does not cover the distal pole and having a first size, and a second electrode having a second size smaller than the first size and attached to the distal pole of the spherical balloon, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233. 
Regarding claim 18, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 11. The relied upon embodiments of Salahieh however fail to explicitly disclose comprising attaching additional electrodes to the distal side of the spherical balloon.
However, in an alternate embodiment, Salahieh however discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Figs. 22B and 22C) and additionally attached to the distal side of the balloon (see additional electrodes 6 in Fig. 19F). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). As can be seen in Salahieh, the area of the electrode is a result-effective variable which influences the amount of energy applied and changes the tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including attaching additional electrodes to the distal side of the spherical balloon, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233. 
Regarding claim 23, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 1. The relied upon embodiments of Salahieh however fail to explicitly disclose further comprising an island positioned proximate to the distal pole and a microelectrode positioned in the island.
However, in an alternate embodiment, Salahieh teaches an island positioned proximate to the distal pole and a microelectrode positioned in the island ([0155], mapping electrodes 51 in Figs. 6A-6B; Figs. 7A-7E, [0156], “The mapping electrode 51 can be located on top of or in between two electrodes 6, such as ablation electrodes, and remain electrically isolated from the electrodes 6”). Salahieh teaches that “[t]he mapping electrodes can be interspersed between the ablation electrodes on the electrode assembly” and “[e]ach of the ablation 6 and mapping electrodes 51 can be connected to their own individual trace 16” ([0155]). It is well known in the art (as can be seen in Salahieh) to provide an assortment of electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). In this configuration, the proper number of these mapping electrodes (51) can help identify the direction of electrical signals to confirm proper conduction block ([0155]), thereby improving accuracy and efficiency. Further, Salahieh discloses that “[c]ertain features that are described in this specification in the context of separate embodiments can also be implemented in combination in a single embodiment. Conversely, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub-combination” ([0222]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Salahieh in view of Salahieh and Salahieh to further include an island positioned proximate to the distal pole and a microelectrode positioned in the island as taught by Salahieh in order to help identify the direction of electrical signals to confirm proper conduction block ([0155]), thereby improving accuracy and efficiency. 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Salahieh and Salahieh, as applied to claims 1-3, 5, 11-13, 15 and 21-22 above, and further in view of Moody et al., (hereinafter ‘Moody’, U.S. PGPub. No. 2016/0120593).
Regarding claim 9, Salahieh in view of Salahieh teach and Salahieh teach all of the limitations of the medical apparatus according to claim 1. Although Salahieh further discloses that the balloon “can be expanded to a variety of conformations, shapes and have a range of diameters over a relatively low range of pressures” ([0133]), the combination is silent regarding wherein the spherical balloon has a diameter less than or equal to 8 millimeters when inflated, and wherein the lumen has a lumen diameter of 2.5 millimeters.
However, in the same field of endeavor, Moody teaches a similar apparatus (200 in Fig. 2) comprising a cannula (202) with a hollow interior portion, a balloon (204) and one or more electrically conductive electrodes (210). Prior to deployment and inflation, the balloon (204) may be fitted within the cannula (202) via folding, rolling, etc. ([0023]). The cannula (202) may deliver balloon (204) laterally into a targeted anatomical location ([0021]). Moody teaches that the diameter of cannula (202) may be defined by the particular anatomy of the patient or clinician handling preferences, and that “[t]ypically, the inner diameter of cannula 202 will range from 1-5 mm, however, other cannula 202 diameters are also envisioned” ([0022]). Further, Moody teaches that the balloon “may be constructed from any highly flexible biocompatible material, and may have overall dimensions that are defined by the particular anatomy of the patient” ([0022]). It is well known in the art (as can be seen in Moody) to provide a cannula comprising a lumen diameter best suited for the particular anatomy of the patient or clinician handling preferences and provide a balloon with dimensions (i.e. a diameter) defined by the targeted treatment location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the spherical balloon diameter as taught by Salahieh in view of Salahieh and Salahieh to a diameter best suited for the targeted treatment area as taught by Moody including wherein the spherical balloon has a diameter less than or equal to 8 millimeters when inflated, and wherein the lumen has a lumen diameter of 2.5 millimeters as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d257, 191 USPQ 90 (CCPA1976); In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)... “[similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d775, 783,227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)).
Further, it would have been an obvious matter of design choice to have modified the balloon diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 11. Although Salahieh further discloses that the balloon “can be expanded to a variety of conformations, shapes and have a range of diameters over a relatively low range of pressures” ([0133]), the combination is silent regarding wherein the spherical balloon has a balloon diameter less than or equal to 8 millimeters when inflated, and wherein the lumen has a lumen diameter of 2.5 millimeters.
However, in the same field of endeavor, Moody teaches a similar apparatus (200 in Fig. 2) comprising a cannula (202) with a hollow interior portion, a balloon (204) and one or more electrically conductive electrodes (210). Prior to deployment and inflation, the balloon (204) may be fitted within the cannula (202) via folding, rolling, etc. ([0023]). The cannula (202) may deliver balloon (204) laterally into a targeted anatomical location ([0021]). Moody teaches that the diameter of cannula (202) may be defined by the particular anatomy of the patient or clinician handling preferences, and that “[t]ypically, the inner diameter of cannula 202 will range from 1-5 mm, however, other cannula 202 diameters are also envisioned” ([0022]). Further, Moody teaches that the balloon “may be constructed from any highly flexible biocompatible material, and may have overall dimensions that are defined by the particular anatomy of the patient” ([0022]). It is well known in the art (as can be seen in Moody) to provide a cannula comprising a lumen diameter best suited for the particular anatomy of the patient or clinician handling preferences and provide a balloon with dimensions (i.e. a diameter) defined by the targeted treatment location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the spherical balloon diameter as taught by Salahieh in view of Salahieh and Salahieh to a diameter best suited for the targeted treatment area as taught by Moody including wherein the spherical balloon has a balloon diameter less than or equal to 8 millimeters when inflated, and wherein the lumen has a lumen diameter of 2.5 millimeters as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d257, 191 USPQ 90 (CCPA1976); In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)... “[similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d775, 783,227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)).
Further, it would have been an obvious matter of design choice to have modified the balloon diameter and lumen diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Salahieh and further in view of Salahieh and Moody, as applied to claim 19 above, and further in view of Salahieh.
Regarding claim 20, Salahieh in view of Salahieh and further in view of Salahieh and Moody teach all of the limitations of the method according to claim 19, but are silent regarding wherein the electrode that extends over at least 50% of an area of the distal side of the spherical balloon that is within 30º of arc from the distal pole extends over at least 75% of the area of the distal side of the spherical balloon that is within 30º of arc from the distal pole.
However, in an alternate embodiment, Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). As can be seen in Salahieh, the area of the electrode is a result-effective variable which influences the amount of energy applied and changes the tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including an electrode extending over at least 50% of an area of the distal side of the spherical balloon that is within 30º of arc from the distal pole extending over at least 75% of the area of the distal side of the spherical balloon that is within 30º of arc from the distal pole, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed October 20,2022, have been fully considered but they are not persuasive. 
Applicant argues that the rejection does not set forth a prima facie case of obvious with respect to the rejection of claim 1 in view of Salahieh showing that one of ordinary skill in the art would have recognized, in light of the prior art disclosure, that the particular size, shape, and location of the electrode is a matter of routine optimization and would have found the claimed “extending over a distal pole of the spherical balloon and at least 50% of an area of the distal side of the spherical balloon that is within 30º of arc from the distal pole, the electrode being confined to within the 30º of arc” obvious. The examiner, respectfully, disagrees with applicant’s assessment of the rejection and, as such, does not find applicant’s arguments to be persuasive of any deficiency.
As an initial matter, applicant appears to confuse portions of the teachings of MPEP 2144.05 II B by indicating that “[i]ndeed, without this articulated rationale, the rejection would be ‘no different than merely stating the combination would have been obvious.’ Id. (quoting In re Van Os, 844 F.3d 1359,1361 (Fed. Cir. 2017) (internal markings removed).” It is noted that in re Van Os, as clearly indicated in MPEP 2144.05 II B, is specific to those rejections that rely on “a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’” in the absence of “some articulated rationale”. Applicant acknowledges that the rationale of the instant rejection is that the modification of the claimed variables, which have been shown to be result effective, is obvious as a matter of routine optimization (Remarks, e.g. 7, 9). It seems, therefore, well established that the rejection does not rely on “common sense” or intuition, as described with respect to in re Van Os. 
The focus of applicant’s discussion is, in the first place, on the term “tissue effect”. It is applicant’s position that by not identifying which of the numerous specific effects on tissue that paragraphs [0103] and [0105] of Salahieh (as cited in the rejection) clearly articulate, the Office “has not articulated its optimization with a rational underpinning” and that the “optimization position is conclusory” (Remarks 9). Applicant will please note the rejection at pg. 4 point 9 wherein multiple citations to Salahieh explaining that the shape, size, pattern, and location of the electrodes is explicitly taught by the reference to be a product of the intended application. As clearly noted in the rejection, these variables, and specifically the area of the electrode are taught, by Salahieh, to be result-effective variables. There needs be no specific “tissue effect” addressed because the reference explicitly indicates that the specific parameters of any given electrode array are modifiable based on the intended application, i.e. based on the desired tissue effect. It is further noted that applicant acknowledges that electrodes are ripe for optimization at pg. 9: “[e]lectrodes on catheters may be used for various purposes, and must be specifically designed and optimized to those purposes,” seemingly agreeing with the analysis put forth in the rejection. 
In the second place, applicant’s discussion focuses on there being no explicit statement to the effect of “reasonable expectation of success” in the rejection itself. The examiner notes that since the Salahieh reference repeatedly discusses ways to alter the electrode and the effects this has on the overall device, it is evident from the disclosure that a person of ordinary skill in the art would be reasonably expected to succeed in making the same modifications. In other words: one would expect an artisan in the field of electrode design and manufacture to be able to design and manufacture an electrode. Since this stance is self-evident in the reference, no further discussion of the expected success was deemed necessary beyond the indication that “[i]t is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sized, patterns, and locations…” expressed in the rejection at p. 4. 
Regarding the specific decisions by the Patent Trial and Appeals Board, the examiner notes that neither in re Morey, in re Neal, nor in re Brown are listed as precedential or informational in the USPTO records. As such, it is the examiner’s position that these decisions rest solely on the facts of their individual prosecution histories and are inapplicable to the current rejections, at least with respect to the application of prior art in the current claims. Examiner notes, however, that MPEP 2144.05 II A does cite several precedential decisions by the courts that are relevant to the instant situation: Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
In conclusion, the examiner is of the position that a prima facie showing of obviousness has been set forth with respect to the modification of the Salahieh teachings to encompass the claimed area of the electrode. As such, applicant’s arguments are not found to be persuasive. No rebuttal of this prima facie case has yet been set forth by applicant. Please note that MPEP 2144.05 III outlines several ways to do so. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794